Title: Thomas Jefferson to Francis Eppes, 6 September 1811
From: Jefferson, Thomas
To: Eppes, Francis


          
                  Dear Francis 
                   
                     Monticello 
                     Sep. 6. 11.
          
		  
		  Your letter of Aug. 19. came to hand only 4. or 5. days ago. I should have answered it by post hat 
                  had not Martin arrived with your second.
			 I am glad to learn you are becoming a Roman, which a familiarity
			 with
			 their history will certainly make you. 
		  the putting you into qui, quae, quod, was only to strengthen your memory, which you may do quite as well by getting pieces of poetry by heart.
			 
		  
		   
		  Jefferson & myself intend you a visit in November, and it will then be a question for the consideration of your papa and yourself whether you shall not return with us & visit your cousins. this will be acceptable to us all, and only deprecated by the partridges & snowbirds against which you
			 may commence hostilities. adieu my dear Francis, be industrious in advancing yourself in knolege, which with your good dispositions, will 
                  
                  ensure the love of others, & your own happiness, & the love & happiness of none more than of
          Yours affectionately
                  Th: Jefferson
        